Citation Nr: 0509056	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  94-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylosis with degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, sister and two friends


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the VARO in Manchester, New 
Hampshire.  In a March 2000 decision, the Board denied 
service connection for spondylolisthesis and spondylosis with 
degenerative disc disease of the lumbar spine, and for an eye 
disorder.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
motion to the Court, the parties (the appellant and the VA 
Secretary) requested that the Board decision be vacated and 
the case remanded; the motion was granted by a January 2001 
Court order.  The case was subsequently returned to the 
Board, which conducted additional evidentiary development.  
The case was again remanded to the RO in June 2003 and May 
2004.  It was most recently returned to the Board in 
September 2004.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's current lumbar spine pathology is not shown 
to be related to back complaints noted in service.


CONCLUSION OF LAW

Spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine were not incurred in or 
aggravated by military service, nor may incurrence be 
presumed.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995); 38 
C.F.R. §§ 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
September 1993, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in June 1994, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
service connection for his lumbar spine disorder.  
Supplemental statements of the case dated in November 1996, 
March 1998, October 2003 and September 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in July 2002, March 2003, and May 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's June 2003 and May 2004 remands also provided 
guidance pertaining to the evidence and information necessary 
to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Records from the Social Security Administration have also 
been associated with the record.  Moreover, the veteran has 
been afforded the opportunity to testify at hearings before 
the undersigned in March 1999 and before RO personnel in 
October 1994 and December 1997.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's enlistment physical examination is negative for 
any back pathology. Service medical records reflect that in 
March 1964, the veteran was seen for complaints of back pain 
without a history of trauma.  There was no evidence of 
significant trauma.  He was treated with Darvon.  For the 
next few days, he continued to complain of mid-back pain.  A 
complete examination of the back was negative.  He was 
prescribed Robaxin and treated with diathermy for a few days. 
The veteran's separation physical examination noted a normal 
back.  The report of medical history taken at separation 
indicated the veteran did not suffer from recurrent back 
pain. 
Associated with the claims folder is a voucher from the 
Employee Benefit Plan Administrators reflecting payment to 
the veteran of 42 dollars for an injury sustained in 
September 1984.  The insured group was the Granite Packing 
Company. The nature of the claim was not disclosed.

A February 1992 Elliot Hospital medical report noted that the 
veteran received treatment following an injury at work.  He 
complained of lumbosacral pain. An X-ray report noted 
probable spondylosis at L5 with five millimeters of 
spondylolisthesis onto S1 and moderately advanced disc 
disease at L5-S1.

A May 1992 letter and treatment notes from N. R. Fasulo, a 
chiropractor, reflect treatment of hip and low back pain.

Surgery at the Catholic Medical Center in August 1992 
included a laminectomy at left L3-4, a laminectomy and 
foraminectomy at left L4-5, and excision of a herniated disc 
at L4-5, left.  The physicians attributed the back pathology 
to the March 1992 back injury.

A February 1993 letter from Anthony Salerni, M.D., indicates 
that the veteran injured himself while releasing a handbrake 
on a bus.  The veteran denied a back condition prior to that 
time.  

A November 1993 letter from Ronald J. Aragona, D.C., Ph.D., 
described the veteran's back problems but was negative for a 
link between his back condition and his active service.  

Maurice Brunelle, D.C., in a December 1993 letter, reported 
treating the veteran for a back lesion in September 1984, an 
injury to the right shoulder in February 1986, a flare-up of 
back pain in 1989 and a severe on the job injury in February 
1992 that required immediate attention.  The letter described 
the treatments given to the veteran but did not provide an 
opinion attributing any of his symptoms to his military 
service.

Examination reports dated in March 1994 from Anthony A. 
Salerni, M.D. and in April 1994 from Sportsworks are negative 
for medical opinions connecting the veteran's complaints to 
his service.

In May 1994 Ronald J. Aragona, D.C., Ph.D., opined that the 
veteran's low back spondylopathic insult, consisting of 
spondylolisis/spondylolisthesis of the lower lumbar segments 
was more probably than not, service related.  He appeared to 
base this opinion on a history related by the veteran that in 
1964, while in the "United States Service", he injured his 
back while pulling machines weighing in excess of 400 pounds.  
He also performed other ergonomically unfavorable acts, such 
as lifting and carrying heavy pipes.  The chiropractor opined 
that since the veteran injured himself while performing these 
acts, it would appear logical to assume that the causative 
factor of trauma resulted in 1964 while he was in the U.S. 
Service.

During the veteran's personal hearing in October 1994 he 
testified that he was pulling stuff on a submarine when he 
pulled something in his back. He was taken off duty for three 
weeks to a month.  After service he went to Dr. Fasulo or 
Brunelle when his back went out. They would make adjustments 
and he would go back to work in a day or two.  He started 
having more problems in the late 1960s and more in the 1970s.  
Two physicians told him that his particular injury would not 
have bothered him to the extent it did until he hurt himself 
in 1992 and had a herniated disc removed.  Now he had 
pressure and spondylolisthesis.  His mother testified that 
after service the veteran had to have alcohol baths every 
night after his shower. He had trouble getting up; acting 
like an old man.  His sister testified that he had problems 
getting out of bed and that she gave him alcohol rubs for his 
backaches. His friend testified that the veteran could not 
sit in one position in the 1960s and 1970s and that he 
complained of backaches.  Another friend testified that he 
had known the veteran four years and that the veteran wore a 
foam brace for his back. He had seen the veteran fall to the 
floor in pain while dancing.  He saw him fall once at his 
house; his hip went out and he was laid up for three or four 
days as a result.

The Social Security Administration (SSA) granted disability 
benefits in February 1995.  The Administrative Law Judge 
concluded that the veteran's disability period had commenced 
in February 1992.  The primary diagnosis upon which the grant 
of benefits was based is listed as low back pain.  Private 
records associated with the SSA materials indicate diagnoses 
of lumbar discopathy with radiculopathy, brachioplexopathy 
and sciatic outlet syndrome, and lumbar soft tissue lesions.

The issue of service connection for the back disorder was 
referred to the VA Compensation and Pension (C & P) Service 
for administrative review and an opinion.  In an October 1995 
statement, the Director of the C & P Service reported the 
facts of the case, including a recitation of the service 
medical record notations, as well as private medical reports.  
The Director noted the single episode of non-trauma back 
problems in service.  There was no evidence of trauma to the 
back during service.  She noted that the spondylolisthesis 
and spondylolysis were usually congenital or developments 
defects which, with trauma, could cause recurrent low back 
pain.  Absent back trauma in service, or any symptoms 
immediately following service, the current back problems were 
not related to service.  A denial of service connection for 
the back pathology was recommended.  A rating decision dated 
in November 1996 denied service connection for the back 
condition and found that the eye claim was not well grounded.

During the veteran's personal hearing in December 1997 he 
testified that he had not been able to work since he had a 
herniated disc removed in 1992.  The doctors had had told him 
that a previous injury was causing spondylolisthesis and now 
that a disc had been removed there was pressure on the left 
hip.  He alleged that the previous injury occurred when he 
tried to pick up a welding machine in service.  He was taken 
off duty for around 30 days.  He wore a brace and took 
medications during the 30 days.  He did not receive any 
treatment after the 30-day period.  The veteran stated that 
he had no back problems until a year or a year and a half 
after service when his back started going out for nothing.  
He went to chiropractors off and on as needed.  The veteran 
testified that he had never injured his back in any way other 
than the times in service. 

During his hearing in March 1999 before the undersigned, the 
veteran repeated his history of one injury to his back in 
service.  He added that he was also injured when he fell from 
a ladder while in service.  He was taken off duty for about a 
month and received medications during that time.  He stated 
that the service had records indicating that he was treated 
for that incident.  He testified that he had had no back 
problems prior to service.  Two or three years after service 
it started kicking out on him and kept going like that until 
his herniated disc was removed in 1992.  He testified that he 
was receiving SSA benefits for spondylolisthesis and 
degenerative arthritis of the spine.

A VA examination was conducted in August 2002.  The examiner 
noted that the veteran hurt his back in 1969 and was treated 
with heat and medication.  He observed that the records were 
sketchy and that there was no clear history of exactly why 
the veteran started having back pain.  He noted that no X-
rays were taken.  The veteran reported that he had continued 
to have back pain over the ensuing years and that he had 
visited chiropractors regularly.  He denied intervening back 
trauma.  He reported that in 1992 he was evaluated and found 
to have an anteccedent spondylolisthesis of L5 on S1, with 
complete loss of disc space at that level.  The work up at 
that time also revealed an L4-L5 acute disc rupture.  On 
physical examination the veteran endorsed pain on a level of 
seven out of ten.  The diagnosis was degenerative disc 
disease of the lumbar spine and Grade I spondylolisthesis of 
L5 on S1.  The examiner opined that it was just as likely as 
not that heavy lifting during service could have caused the 
veteran's ruptured disc.  He pointed out that a good work up 
had not been completed, but that a myelogram would have been 
positive for a disc rupture.

A July 2003 X-ray of the veteran's spine was positive for 
degenerative disc disease and spondylolisthesis.

A further VA examination was carried out in September 2003.  
The examiner noted that the veteran had complained of back 
pain in 1969, but that it had been poorly evaluated at that 
time.  He observed that the veteran subsequently developed 
additional pain in his back following a work related injury 
in 1992.  The examiner pointed out that he had carefully 
reviewed the claims folder, to include the August VA 2002 VA 
examination report and the records surrounding the veteran's 
1992 injury.  He noted that the service medical records did 
not describe the nature of the veteran's back disorder, and 
indicated that although the veteran reported visits to a 
chiropractor, most of those visits occurred after 1992.  He 
reviewed the history of the veteran's February 1992 injury 
and subsequent treatment.  In conclusion, the examiner noted 
that the veteran did appear to have suffered an episode of 
low back pain while in service, but that it had been poorly 
evaluated and little information was available.  He pointed 
out that the 1992 injury was well documented, and that the 
injury had resulted in a rupture of a disc at L4-L5.  He 
indicated that the veteran's spondylolysis and 
spondylolisthesis was likely congenital, and that his present 
back condition was more than likely a combination of his 
lifelong spondylolysis and spondylolisthesis and the sequelae 
of the disc herniation that occurred in 1992.  He concluded 
that neither condition resulted from a service-connected 
injury.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, the veteran did have complaints of back 
pain during service. However, his complaints involved the 
mid-back, not the low back.  Although the veteran began to 
have back complaints in 1984, they appear to be related to an 
occupational injury, as was his 1992 low back problem that 
ultimately resulted in lumbar spine surgery.  In fact, the 
February 1993 letter from Dr. Salerni indicates that the 
veteran denied a back condition prior to his 1992 injury.  
While Dr. Aragona's May 1994 statement seems to establish a 
nexus between the service back complaints and the present 
pathology, his opinion is based on a history provided by the 
veteran, and not a review of the service medical records or 
other medical documents.  The Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet.App. 
113 (1995).  The physician's statements are further refuted 
by the finding of the October 1996 VA C & P Service review, 
as well as the September 2003 examination report, which 
reflects that the examiner carefully reviewed the entire 
claims folder prior to concluding that the veteran's low back 
condition did not result from an injury in service.

In conclusion, the evidence fails to establish that the acute 
and transitory episode of non-traumatic mid-back pain during 
service resulted in the development of chronic lumbar 
pathology.  Accordingly, service connection for 
spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine must be denied.


ORDER

Entitlement to service connection for spondylolisthesis and 
spondylosis with degenerative disc disease of the lumbar 
spine is denied.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


